DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-5, 7, 10-12, 14, 17 and 19, in regard to the recitations “particularly”, “in particular”, “more particularly”, “even more particularly”, and any other form of “particular”, it is unclear whether or not the recitations after each of these recitations including some form of “particular” are intended to be required by Applicant, or are intended to be optional. For example, in regard to claim 1, in regard to the recitation “particularly a glove for a human hand” in claim 1, line 1, it is unclear if this recitation is intended to require that the “cover” recited in claim 1 is a glove, or if the recitation “particularly a glove for a human hand” is intended to be an optional limitation. It appears that the recitations after “particularly” and “in particular” are intended to be required limitations (“particularly” and “in particular” would seem to indicate a requirement), but it is less clear for the recitations after “more particularly”, “even more particularly”, which may indicate optionality. Examiner suggests that Applicant amend the claim language to make clear which limitations after the recitation of any form of “particular” are intended to be required, and which, if any, are not intended to be required. This would include deleting all instances of any form of “particular”. Examiner has interpreted the recitations after “particularly” and “in particular” to be required limitations, and the recitations after “more particularly”, “even more particularly” to indicate optionality. If Applicant intended to recite something different from this interpretation, the claim language should be amended so that it is clear what is required, and what, if anything, is optional.

In further regard to claim 1, the recitation “said rim essentially consists of the agglutinated outer and inner latex layer” renders the claim indefinite because:
(1) Claim 1 recites the limitation " the agglutinated outer and inner latex layer” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation prior to lines 11-12 of claim 1 that recites / requires that the outer and inner latex layers are agglutinated. Examiner suggests adding a recitation prior to lines 11-12 in which it is stated that the outer and inner latex layers are agglutinated in the rim of the cover/glove. Examiner has interpreted “agglutinated” to mean that the outer and inner layers contact each other, and are fused together. If Applicant intended to recite something different from this interpretation, the claim language should be amended so that it is clear what is intended to be recited.
(2) It is not clear if the recitation “essentially consists of” is intended to be the accepted transitional phrase indicator “consists essentially of”. If the recitation “essentially consists of” was the intended recitation, it is not clear what standard is intended to be used in order to determine what, if any, components other than the agglutinated outer and inner latex layer may be present as a component of the rim. Note that “[t]the transitional phrase ”consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)… MPEP 2111.03 III. However, this interpretation would not apply to the phrase “essentially consisting of”.

Claims 2-18 are rejected for the same reasons that claim 1 is rejected, since claims 2-18 depend upon claim 1.

In further regard to claim 2, claim 2 includes the recitation “essentially consists of” (line 2), and claim 2 is rejected for the same reasons provided above in regard to the recitation “essentially consists of” in claim 1.

In further regard to claim 17, it is unclear if the recitation “adjacent latex layers of the intermediate layer” is intended to include all latex layers of the intermediate layer (that are recited in claim 16), or if there is some intended standard used to determine whether or not a given latex layer in the multilayer intermediate layer of claim 16 is considered to be “adjacent” or not. If there is such an intended standard, it is not clear what it would be.

In further regard to claim 18, it is not clear if the recitation “essentially consists of” is intended to be the accepted transitional phrase indicator “consists essentially of”. If the recitation “essentially consists of” was the intended recitation, it is not clear what standard is intended to be used in order to determine what, if any, components other than the multi-layered cover may be present as a component of the glove. Note that “[t]the transitional phrase ”consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)… MPEP 2111.03 III. However, this interpretation would not apply to the phrase “essentially consisting of”.

In further regard to claim 18, the recitation of the multi-layered cover being a component of the glove appears to be contradictory to the recitation of claim 1 that the glove is a multi-layered cover (“A multi-layered cover, particularly a glove for a human hand”). Please correct either the language of claim 1 or the language of claim 18 so that the language is consistent as to whether one of the glove and the cover is a component of the other, or that the glove is a cover as claimed. Additionally, note the first basis for rejection made of record above, which states that it is unclear whether or not a glove is intended to be required by the language of claim 1.

In further regard to independent claim 19, it is unclear whether or not a glove is intended to be required by the language of claim 19, for the same reasons provided above in regard to claim 1.

No art rejection
The prior art of record does not teach or suggest, and a search of the prior art did not uncover, a reference or combination of references that teach or suggest to one of ordinary skill in the art a multilayer cover such as a glove as claimed, having all structural and compositional limitations, including the particles as claimed in an intermediate layer that is between an inner latex layer and an outer latex layer, where the particles include a surface comprising exposed OH groups when in a non-functionalized state, and where the particles are chemically functionalized with a compound comprising hydrophobic groups.
	While a number of references disclose particles such as silica particles in an intermediate layer that include a surface comprising exposed OH groups when in a non-functionalized state (silica particles are known to have silanol groups, which include OH, on the surface of the silica particles in a non-functionalized state, USPN 3,963,627, col. 1, lines 64-col. 2, line 1), there would have been no reason or motivation for one of ordinary skill in the art to have made such particles that are present between two latex layers in a cover such as a glove to be functionalized to have a hydrophobic character, where the cover comprises a main body and a rim. For example, WO 2007/068873 discloses particles such as silica or titanium dioxide that are present between two latex layers, but a requirement of the invention of WO 2007/068873 is that the particles are hydrophilic (see, for example, the paragraph bridging pages 3-4 of WO 2007/068873). The particles in the intermediate layer of WO 2007/068873 must be hydrophilic for the particles to perform their intended function of drawing aqueous solution into the intermediate layer so that the intermediate layer turns transparent so that the colored inner layer of the glove can then be seen by the wearer, thus indicating a puncture of the glove to the wearer (see, for example, abstract and claim 1). Functionalizing the particles to include molecules including a hydrophobic group on the surface of the particles would thus change the principle of operation of the invention of WO 2007/068873. The proposed modification cannot change the principle of operation of the reference. MPEP 2143.01 VI. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788